Appeal by defendant from a judgment of the County Court, Nassau County, rendered April 19, 1963 after a jury trial, convicting him of assault in the second degree and assault in the third degree; and on the second degree assault count sentencing him to serve an indeterminate term not to exceed five years; and on the third degree assault count sentencing him to the time which he had already served. Defendant is presently at liberty on bail pursuant to a certificate of reasonable doubt issued May 20, 1963. Judgment modified on the law and the facts, and in the exercise of discretion, to the extent of suspending the execution of the sentence and placing the defendant on probation for the remainder of his term. As so modified, judgment affirmed. In view of the long imprisonment experienced by the defendant prior to his sentence, and particularly in view of the prospect of rehabilitation disclosed by the Probation Department’s reports prior and subsequent to defendant’s sentence, we think that defendant is a proper subject for probation. Beldock, P. J., Ughetta, Kleinfeld, Hill and Hopkins, JJ., concur.